Citation Nr: 0431335	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of an 
arterial venous malformation with right temporal 
intracerebral hematoma and craniotomies, to include left eye 
disability, left shoulder disability, left arm and hand 
disabilities, left leg and foot disabilities, left eye 
disability, cognitive disability, and memory loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel
INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from October 1980 to January 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim seeking 
entitlement to service connection for his arterial venous 
malformation with two craniotomies, and residuals that 
included left eye condition, left lower and upper extremity 
muscle weakness in the shoulder, arm, leg, and foot, and 
memory loss.

The veteran and his wife appeared and testified before the 
Decision Review Officer in May 2003.


FINDINGS OF FACT

1.	The veteran's arterial venous malformation did not 
preexist service.

2.	During service, the veteran experienced frequent and 
severe headaches and his arterial venous malformation 
manifested during this time.

3.	The veteran currently suffers, as a result of the disease 
during service, from the residuals of a right arterial venous 
malformation and right temporal intracerebral hematoma, with 
two craniotomies; to include left side residual weakness, 
numbness, loss of sensation in the left upper and left lower 
extremities, that include his shoulder, arm, leg, foot; 
visual field impairment in the form of bilateral superior 
left quadrantopia; cognitive impairment; and memory loss.





CONCLUSION OF LAW

Service connection for the residuals of a right arterial 
venous malformation and right temporal intracerebral 
hematoma, with two craniotomies; with left side residual 
weakness, numbness, loss of sensation in the left upper and 
left lower extremities, that include shoulder, arm, leg, 
foot; visual field impairment in the form of bilateral 
superior left quadrantopia; cognitive impairment; and memory 
loss, is warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in October 1990, the veteran's head, upper 
extremities, lower extremities, and neurologic status were 
evaluated as normal. The veteran also indicated that he was 
in good health and was not experiencing any frequent or 
severe headaches, nor was he taking any medication at the 
time. He also denied any history of frequent or severe 
headaches, or eye problems.

The veteran claims he began to experience severe headaches a 
year and a half into his approximate 5 year service. He 
indicates that at the time he thought the headaches occurred 
because he occasionally bumped his head into steel objects 
such as pipes, ladders, and steps while onboard his naval 
ship. He indicates that he occasionally visited the ship's 
infirmary to alleviate the headaches but was always promptly 
given aspirin and ordered by his commanding officers to 
return to work immediately. He indicates aspirin was readily 
available onboard the ship and he frequently consumed the 
pain medication to alleviate the headaches.

The service medical record is absent for any record of the 
veteran having been diagnosed or treated for headaches or any 
head related injury. In his Notice of Disagreement and Form 9 
Appeal to the Board, the veteran indicates that the reason 
why there are no reports in the medical record is because it 
was an understood policy that people are not supposed to go 
to sick bay for a headache, as pain medications such as 
aspirin are readily available throughout the ship. The 
veteran claims that aspirin was able to control his headaches 
initially until they became more frequent and he began taking 
it 2-3 times daily. He also believes the addition of stress 
onboard the ship contributed to the development of his 
headaches during service.

At the veteran's hearing in May 2003 before the Decision 
Review Officer, the veteran's wife testified that right after 
he was discharged from service, he regularly consumed large 
quantities of aspirin to alleviate his headaches, prompting 
her to recommend that he go visit a physician. 

Mr. G.W., an associate/friend of the veteran, who states that 
he served onboard the same ship as the veteran during 
approximately the same period of time, submitted a letter 
indicating that he was aware of several occasions that the 
veteran informed him that he was experiencing headaches.

The veteran's service discharge medical report indicated no 
disabilities. He was not diagnosed or treated until 1993 
(approximately 8 years after service) when he was 
hospitalized at St. Joseph's Hospital because of severe 
headaches to the point of passing out. He was found to have 
temporal intracerebral hematoma and right temporal arterial 
venous malformation. He had two craniotomies in order to 
relieve pressure and evacuate blood, and also an arterial 
venous malformation repair. This has left him with left-sided 
residual weakness, numbness, and sensory impairment. He 
currently also experiences cognitive difficulties and memory 
loss.

Dr. C.T., the veteran's treating physician at St. Joseph's 
Hospital, submitted several letters in support of the 
veteran's claim. Dr. C.T. stated that in lieu of the fact 
that lesions of the arterial venous malformation take many 
years to develop and grow, he believed with a reasonable 
degree of medical certainty, that although dormant, the 
condition was present in the veteran's brain at the time he 
was in military service. Dr. C.T. believed that the headaches 
culminated with the hemorrhage which occurred in January of 
1993. The physician indicated that he based his opinion on 
the extensive history of headaches told to him by the 
veteran.

The veteran underwent several VA examinations. In the May 
2002 VA examination of the veteran's peripheral nerves, the 
VA physician indicated that it was very likely that the 
veteran's arterial venous malformation had been present for 
many years, although it was impossible to say for how long. 
The physician also indicated that the condition could 
possibly date as far back as being congenital, although there 
was no way to tell. The physician indicated that despite the 
veteran's self reported history of headaches, it is 
impossible to determine the onset of the arterial venous 
malformation. However, he indicated that it is certainly 
possible that it was present throughout his service. 

In the June 2003 VA examination of the veteran's brain and 
spinal cord, the VA physician indicated that he has no 
problem believing that there may be a temporary link between 
his recurrent headaches, the expanding arterial venous 
malformation, and the eventual diagnosis of the disorder. The 
physician also expressed that there is a very reasonable 
possibility of a possible link between his recurrent pre-
diagnosis headaches in service and the eventual problems with 
his arterial venous malformation.


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131 
(West 2002).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (West 2002).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

The veteran's service medical records show that at his 
induction examination in October 1990, his head, upper 
extremities, lower extremities, and neurologic status were 
evaluated as normal. No specific findings were made regarding 
arterial venous malformation, and on his enlistment Medical 
History Questionnaire, the veteran entered a negative 
response on whether he suffered from or had a history of 
frequent or severe headaches.

The veteran's pre-service medical history does not show that 
he was ever diagnosed or treated for headaches or arterial 
venous malformation. Thus, the veteran must be presumed to 
have been in sound condition at the time of his induction 
examination in October 1990. Pursuant to 38 U.S.C.A. § 1132 
(West 2002), every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination. See also 38 C.F.R. § 
3.304(b) (2004). This presumption can only be overcome by 
clear and unmistakable evidence that a disability existed 
prior to service. Junstrom v. Brown, 6 Vet.App. 264, 266 
(1994).

Based on the available record, the only evidence supporting 
the conclusion that the veteran's arterial venous 
malformation existed prior to service consists of a VA 
examination report that raises the speculative possibility 
that the veteran's condition may be congenital. Even in that 
particular VA report, the physician indicates that it is 
impossible to determine whether the condition was congenital 
or even whether it existed prior to service. However, the 
physician expressed the opinion that it was certainly 
possible that it was present throughout his service.

The veteran has testified that he experienced frequent 
headaches during service not reflected in the service medical 
record because these types of headaches were often regarded 
as routine matters and went undocumented. He has provided a 
letter submitted by a purported associate during service who 
corroborates the veteran's contention of headaches during 
service. He has also provided testimony from his wife 
indicating that after service he consumed large quantities of 
aspirin to alleviate his headaches. 

Thus, taken as a whole, the evidence is insufficient to rebut 
the presumption of soundness with regard to the veteran's 
headaches as it relates to his arterial venous malformation. 
There is not indication of any diagnosis or treatment for 
headaches before service, and the veteran has indicated that 
he was in otherwise healthy condition prior to service. In 
the absence of clear and unmistakable evidence of a pre-
existing arterial malformation disorder, it must be 
concluded, as a matter of law, that the veteran's arterial 
venous malformation did not begin before service. As the 
testimony and support letter show that there were frequent 
occurrences of headaches during service and the private and 
VA physician examination reports find that it is a reasonable 
possibility that the veteran's condition manifested during 
service, the evidence is at least in equipoise with respect 
to the veteran's appeal. That is, the evidence for and 
against his claim is in relative balance. Under such 
circumstances, all reasonable doubt must be resolved in favor 
of the veteran and service connection must be granted. 38 
U.S.C.A. § 5107 (b) (West 2002). 

As the veteran has been granted the benefit he is seeking, it 
is determined that no further development is required under 
the Veterans Claims Assistance Act of 2000.

ORDER

Service connection for the residuals of a right arterial 
venous malformation and right temporal intracerebral 
hematoma, with two craniotomies; with left side residual 
weakness, numbness, loss of sensation in the left upper and 
left lower extremities, that include the shoulder, arm, leg, 
foot; visual field impairment in the form of bilateral 
superior left quadrantopia; cognitive impairment; and memory 
loss, is granted. 




___________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



